DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed 06/22/2018, claims benefit under 35 U.S.C. 119(e) to provisional application No.62/523,309, filed 06/22/2017. 

Status of the Claims
Claims 1, 2, 4-6 and 8-12 are pending; claims 1, 4, 5, 8 and 9 are amended; and claims 3, 7 and 13-24 are cancelled. Claims 1, 2, 4-6 and 8-12 are examined below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 09/01/2021 has been considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous objection to the color drawings is withdrawn in response to Applicant’s remarks.
The previous objection to the specification is withdrawn in response to Applicant’s amendments to the specification at page 21.
	The previous objection to the claims is withdrawn in response to Applicant’s amendments to the claims (claim 23 is cancelled in the amended claims).
	The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
	The previous rejection of claims under 35 U.S.C. 101 is withdrawn in response to Applicant’s amendments to the claims.
	The previous rejections of claims under 35 U.S.C. 103 are withdrawn in response to Applicant’s amendments to the claims.
The rejection of claims on the grounds of non-statutory double patenting is withdrawn in response to the amendments to the claims, which distinguish the two method inventions as not being obvious of one another

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Written Description
Claims 1, 2, 4-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a genus of “first detection antibody”, the genus of first detection antibody described only in terms of function rather than structure, in particular the claimed first detection antibody is described in terms of it binding ability (see the claim recites “wherein the first detection antibody is cross reactive with the target viral protein and with the second viral protein”, the second viral protein “is of the same virus family or same serotype as the target viral protein”. The indicated functional language imposes no particular structural limitation on the genus of detection antibody itself. This genus of first detection antibody as presently claimed only by functional language, is extremely large (is nearly unlimited) and encompasses substantial variability. The genus would encompass virtually any antibody that binds a target viral protein, considering that any antibody could be subject to cross-reaction with some other different protein. For example, any antibody specific for an epitope on some specific viral target protein would also be considered capable of binding (likely to bind, i.e. show cross-reactivity with) any other different viral target protein containing that same epitope, or containing at least the residues required/necessary for binding. 

Further, although the claims recite “the second viral protein is of the same virus family or the same serotype”, the claims do not even require that the first and second viral proteins be the same viral protein (for example, if the first viral protein is NS1, it is not necessarily required that the second viral protein be NS1 from the same virus family, rather the claims encompass for example, wherein the second viral protein is NS2 of a virus of the same virus family). 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed 
The originally filed specification (see at page 11) indicates the term “cross reactive antibody” or “cross reactive antibodies” refers to one or more antibodies that are capable of binding to similar antigenic sites on multiple target proteins either as single binding antibody or as paired with a second antibody. At page 13 of the specification, the disclosure indicates a “cross-reactive” antibody is an antibody that binds to one or more closely related antigen sites, and see also at page 15, the specification indicates in order for the antibody to cross react with a different target protein the target protein and the target infectious disease protein must be closely related. The originally filed specification fails to indicate what degree of similarity would be sufficient to render proteins “closely related”. 
The claim scope is potentially enormous when considering how many antibodies could be encompassed by the present claim language (i.e., be detection or capture antibodies that cross-react and bind sufficiently both a first target viral protein and a second viral target protein). Further, as noted previously above, the amended claims are not limited (at the independent claim) to any particular first and second viral proteins (not limited to proteins that are the same type of protein, for example in the case of flavoviruses). By contrast, the scope of the description includes only limited species, and is extremely narrow. The specification fails to disclose sufficient identifying characteristics of each genus, such that one can readily visualize all of the species that would be encompassed by the claimed genus in a manner that would suggest Applicant had possession of the entire, very large genus for each of the detection and capture antibodies as presently claimed. 
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence Amgen, 872 F.3d at 1378-79. Furthermore, even though in recent decisions, sequences to which an antibody binds have been deemed insufficient with regard to describing the antibody itself, it is also noted that in the present case we also do not even have such information; the specification does not disclose, for example a particular sequence/epitope necessary required for binding. There does not even appear to be any particularly required sequence similarity between what would be considered a “target infectious disease biomarker protein” and a “different target protein” as claimed.
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such a structure-function correlation. In the present case, we also do not have a structural correlation between the different targeted proteins; and considering different antibodies could be raised against the same sequence, it would not be possible to readily visualize what degree of similarity or even what residues among different proteins would need to be conserved between the different proteins to still exhibit binding through cross-reactivity (would need to know what residues specific to the structure of the antibody are required for binding a particular sequence). 
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
The originally filed specification (see at page 23) discloses an example using antibodies for non-structural protein 1 (NS1) from dengue serotype 3 to detect and distinguish NS1 from dengue and Zika virus. In particular, the disclosure supports for example antibody (specific for NS1 from dengue) referred to as antibody 136 was capable of binding antigenic site specific to a target infectious disease protein to which is was raised against (dengue NS1), and also was capable of binding NS1 specific to Zika virus, the NS1 of the Zika virus disclosed by Applicant as sharing a 54% similarity to that of dengue NS1. 
Applicant discloses a second specific example of a working embodiment, in particular a method for identification of Ebola and Marburg virus, the method relying on antibodies specific to glycoprotein 2, the viruses having sequence similarity of 31% at glycoprotein 2. 
However, the disclosure of these limited species is insufficient to represent the genus as claimed encompassing detection antibodies, and capture antibodies, have the recited functional 
The present disclosure provides no common structure or other sufficient identifying characteristic such to identify species encompassed by each genus, there is no way to visualize from the disclosure which antibodies would satisfy the recited functions as so broadly claimed (for example would exhibit enough cross-reactivity). 
Further, it is not readily predictable which antibodies will readily cross react with a different viral protein of the same viral family or serotype. 
Regarding the predictability in the art, see Applicant’s own disclosure, regarding the Dengue/Zika detection example (which these two protein are identified as sharing 54% similarity at only the NS1 viral protein), Applicant discloses that antibody 323, also for Dengue NS1, was not able to bind NS1 associated with Zika virus (only binds and detects for Dengue virus), thereby Applicant’s own specification supports that it is not readily predictable that each and every possible antibody encompassed by the present recited claim language, specific for a particular viral protein target, would be capable of the recited cross-reactivity, even when the infectious disease biomarker protein and the different protein share similarity as with NS1 of Zika and Dengue virus (in this case, a similarity of 54%, thereby supporting that homology between the targeted antigens is not sufficient to describe the antibody itself). Based on Applicant’s own example, known the degree of shared sequence similarity at the targeted antigen to which the antibody binds, is not sufficient to allow one of ordinary skill to readily visualize the antibodies capable of the recited function. 

The teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 25-26 and 37-59, cited herewith) which describe how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing of the immunogen in ways well known in the art to be highly unpredictable and heavily influenced by the particular immunogen and the specifics of the immunization protocol. Harlow et al. teach that even small changes in structure, such as loss of a single hydrogen bond, can profoundly affect antibody-antigen interaction (p. 25, last paragraph to page 26, second paragraph).

Similarly, Colman, Effects of amino acid sequence changes on antibody-antigen interactions, Research in Immunology, 1994; 145(1): 33-36, teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).
See Lesniewski et al. (U.S. 6,596,476 B1) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of preparing the sequence and testing it in an assay.
As a result, it cannot be predicted which antibodies to a specific target infectious disease protein (antibodies specific for one protein to which the antibody was raised), would also bind a different target protein, even if one was to know sequence similarity between the two target proteins. 
For all of these reasons, Applicant has not sufficiently described the invention such to convey possession of the entire scope as claimed.

New Matter
Claims 1, 2, 4-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 as amended recites at step c), “wherein the first and second locations are spaced in the capture-detection area such that the spectral emissions do not interfere with each other”. Applicant indicates support for amendments to claim 1 at original claims 1, 7, 12 and 23 and in the specification at pages 2, 13, 15, 16 and 18. Although the specification and original claims do support identification of the targeted proteins based on differential color and intensity pattern of unique spectral emissions of the conjugates/labels, no support could be found regarding spacing of the first and second locations specifically such that the “spectral emissions do not interfere with each other”. As such, the amendment at step c is considered to be new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the colorimetric label is a gold nanoparticle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claim 1, and claim 1 as amended fails to recite “colorimetric label”, rather the independent claim 

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 6, see the previous objection to the specification is withdrawn in response to Applicant’s amendments to the specification.
Regarding the previous Election/Restriction requirement, at remarks pages 6-7 Applicant maintains arguments that there is no search burden. Specifically, Applicant argues a search for the claimed method would not require separate searches for each target viral protein that could be detected using the method or even a search for the specific protein sequence of a viral protein. Applicant argues the search would entail a search of multiplexed immunoassay and/or lateral flow immunoassay that utilize cross-specificity. Applicant further points to the previous rejection of claims under 35 U.S.C. 103, arguing that the rejection evidences that the fact that the search of claim 1 was not focused around Zika NS1 detection. Applicant argues that the only art applied to address the elected species is applied at claims 7-9. Applicant argues the primary applied reference is not limited to detection of specific viral target protein, let alone Zika NS1 (remarks pages 7-8), further arguing the Examiner makes no mention of this species at the rejection of claim 1 (remarks page 8). Applicant argues the record has indicated the Examiner has already 
However, this argument is not persuasive because the argument that the independent claim is not limited to different or any particular species, is not sufficient to establish withdrawal of the election should be made. The species need not be in the independent claim in order for an election to be proper. The species election requirement is considered proper because it is the case that the claims (the dependent claims) are directed to distinct species of viral target protein, for example each of NS1 and GP are distinct viral proteins themselves, and as such, it would be necessary to search and consider the various species independently (which would be burdensome). None of the species shares a common structure or characteristic that would make a search for one co-extensive for the other; even further regarding NS1 OR GP proteins, they themselves are distinct across particular species of viruses (e.g., NS1 of Dengue is not structurally the same, rather it is distinct from NS1 of other viruses, such as Zika, see detailed reasoning as applied previously in the requirement mailed 07/13/2020). Upon a finding that a generic claim is in condition for allowance, examination can be extended to non-elected species. Notably, at present time, there are outstanding rejections (at least under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)), and as a result the claims in light of the elected species are not in condition for allowance. Applicant has not persuasively established that the species are indistinct, there is no evidence of record to show that the species are obvious variants of one another. 
Regarding remarks at page 9, see the previous objection to claim 23 is withdrawn in response to Applicant’s amendments to the claims.
Regarding the previous objection to the drawings, the objection is withdrawn (pending response to the petition to accept color drawings, petition is under review).

Applicant argues the principle of the invention relies on the use of an antibody that is cross-reactive with a target viral protein (to which no specific antibody is yet available) and a second viral protein. Regarding remarks at pages 12-13, it is not disputed that cross-reactivity is understood and that cross-reactive antibodies in immunoassay methods are known in the art. 
However, these arguments are not persuasive because in the present case the claims are directed to antibodies that bind the target and second viral protein, the antibodies described only in terms of function and not structure. In the present case, there is insufficient written description such to support that Applicant was in possession of all species encompassed by the claimed genus (which would be virtually any anti-viral protein cross-reactive antibody). There is no evidence of record that species, other than those presently disclosed by Applicant’s examples, would be encompassed and exhibit the recited functional limitations. Although it may be possible with the aid of screening technology and a computer, to develop, screen for, and select potentially cross-reactive antibodies which may exhibit binding to different pairs of viral proteins 
Applicant at remarks pages 14-15 argues that neither of Regents of the Univ. of Cal. V. Eli Lilly nor Amgen v. Sanofi hold that a claim to a method, which is well-known to rely on the use of labeled antibodies as recognition elements, cannot use an antibody in a method unless all of the antibodies that can be used in the immunoassay possess a common structure and function. However, this argument is not persuasive because in the present case, the first detection and antibody and first capture antibody are not recited merely as recognition elements, rather Applicant’s recited claim language places limitation on the antibodies in terms of what they do rather than what they are. For example, as a result of the functional language, the claimed invention is distinguished over other methods in the prior art that recite the use of a first capture line for a target antibody and a second capture line comprising antibody to a non-target analyte. Applicant’s claims are directed to an extremely large and variable genus, defined only in terms of function and not structure. For example, the claims could encompass virtually any antibody to a viral protein that exhibits any degree (even minor degree) of cross-reactivity another viral protein. The specification does not support that Applicant was in possession of the entire genus of each of capture and detection antibody as presently claimed, and one cannot readily visualize 
Applicant argues that in contrast to Amgen v. Sanofi, the present claims are not directed to antibodies per se, defined solely by their function in binding to a newly characterized antigen. That instead, the claims are directed to lateral flow immunoassay method that use detection and capture agents as binding agents. 
In response to this argument, while the claimed method is directed to lateral flow immunoassay method that uses detection and capture agents as binding agents, it is also the case that the detection and capture antibodies required are limited only in terms of their function and not their structure, wherein the disclosure fails to provide sufficient guidance such that one having ordinary skill can readily visualize or predict which species encompassed by the very large genus of antibodies would exhibit the desired functional ability. As such, this argument is not persuasive
At remarks page 15 Applicant also argues that function-structure relationship is not the only way to satisfy written description of a genus, Applicant emphasizing MPEP 2163 stating other ways of establishing possession may include other factors such as antibody cross-reactivity. 
It is not disputed that there are other ways, other than a correlation between structure and function, to sufficiently satisfy the written description requirement. However, see also at MPEP 2163, “Conversely, describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004)”.
In the present case, Applicant’s claim language places limits on the antibodies in terms of what they do, rather than what they are, and as a result the claim does not satisfy the requirement for written description.
Applicant also argues that the patent literature directed to immunoassays is replete with examples of claims that recite the use of antibodies generically (without reference to any specific amino acid sequence or even specific antigen) as recognitions elements (or binding agents) in the assays. See citing as examples US Patent Nos. 11,008,604, 10,921,319, 10,928,388, 10,914,738, 10,345,314. Applicant argues these citations are evidence that it is commonplace to grant claims in the immunoassay art that refer to antibodies generically as recognition elements or binding agents.
However, in response to said arguments it is noted that none of these examples cited by Applicant are analogous to the fact pattern as in the present claims (regarding cross-reactivity); see as discussed above, regarding the present claims, the first detection and capture antibodies are not recited merely as recognition elements. Furthermore, the rejection is being made in light of the most recent guidance provided to the office, and Applicant’s argument that antibodies are 
Regarding remarks at page 19, the previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks at page 20, the previous rejection of claims under 35 U.S.C. 101 is withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks at pages 20-27, see as indicated previously above, the previous rejection of claims under 35 U.S.C. 103 is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims on the grounds of non-statutory double patenting, the rejection is withdrawn in response to the amendments to the claims, which distinguish the two method inventions as not being obvious of one another. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641